Citation Nr: 1540035	
Decision Date: 09/17/15    Archive Date: 10/02/15

DOCKET NO.  14-38 136	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

A. Santiago, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1945 to February 1947.  The Appellant is the Veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2013 decision of the Department of Veterans Affairs (VA) Pension Management Center in St. Paul, Minnesota.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2015).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Appellant if further action is required.


REMAND

The Veteran died in December 2012, and his death certificate indicates the immediate cause of death was acute gastrointestinal bleeding due to or as a consequence of probable cholangiocarcinoma metastatic.  Significant conditions contributing to death but not related to this cause were acute renal failure and chronic kidney disease plus COPD (chronic obstructive pulmonary disease).  The July 2013 rating decision denied service connection for cause of death because the evidence failed to show that the Veteran's cause of death was related to military service.

The Appellant asserts that the Veteran's service-connected right hand disability, scalenus anticus syndrome, resulted in not having use of his right hand which led to stress and embarrassment that caused stomach bleeding and, ultimately, the Veteran's death.  See September 2014 Substantive Appeal.  Additionally, the Appellant stated that she sincerely believes that the loss of use of the Veteran's right hand caused an ulcer and loss of blood and that, because of the Veteran's right hand disability, he fell and broke his thigh.  See September 2013 Appellant statement in support of claim.  She also stated on her February 2013 DIC claim form that the Veteran's right hand disability added to the Veteran's overall health condition for the past 12 months.

Furthermore, the Board notes that the Veteran was granted service connection for his right hand disability (scalenus anticus syndrome, right, manifested by paralysis, partial, ulnar nerve, right, and trophic changes in right hand, cause undetermined) by a March 1947 rating decision.  A few years later in an August 1951 statement, the Veteran appeared to relate his right hand disability to his ulcerated stomach.  In that statement, the Veteran asserted that ever since he left the hospital where he was treated for his right hand injury, he had suffered from an ulcerated stomach, for which he was receiving treatment.  The evidence includes VA and private treatment records, dated November 1948, showing complaints of abdominal pain.

Given the Appellant's assertions and evidence showing a potential relation between the Veteran's right hand disability and his cause of death, the Board finds that a VA opinion addressing the Appellant's contentions should be obtained on remand, pursuant to VA's duty to assist.  See 38 U.S.C.A. § 5103A (West 2014); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Forward the claims file to a physician with appropriate qualifications to answer the questions below.  The claims file, including any electronic files, must be made available to and reviewed by the examiner.  The physician should explain the medical basis for the conclusions reached.

a) Are any of the diseases that caused or contributed (substantially or materially) to the Veteran's death at least as likely as not (50 percent or greater probability) related to his military service?

b) Is the acute gastrointestinal bleeding that was the immediate cause of the Veteran's death at least as likely as not (50 percent or greater probability) related to his military service, to include consideration of the Veteran's statement and the Appellant's statements indicating a relationship between the Veteran's service-connected right hand disability and any stomach ulcers/stomach bleeding?

2.  After the development requested above as well as any additional development deemed necessary has been completed, the record should again be reviewed.  If the benefit sought on appeal remains denied, then the Appellant and her representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.


The Appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
M. N. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




